DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/21/2020 is acknowledged. Claims 23-34 are withdrawn. Claims 1-22 are pending and examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10, 15-16, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’870 (US 7,629,870, hereinafter “US’870”).
Regarding claims 1, 10 and 20, US’870 teaches (Col 3, Ln 19 to Col 4, Ln 60; Col 11, Ln 46-52) a method for the production of a wound nanocrystalline magnetic core comprising: providing a an amorphous metal strip consisting of Fe73.5Cu1Nb3Si13.5B9 and heating at 550 ºC to form a nanocrystalline strip (Col 3, Ln 19-52), the metal strip being pre-wound to form a coil (Col 3, Ln 61-64), providing a polymer film that is precoated with an adhesive and applying the polymer to the nanocrystalline metal strip by adhesive bonding to laminate the polymer onto the metal strip and to stabilize the metal 
Regarding claim 2, US’870 discloses the polymer film is applied to the metal strip in a position in which the metal strip is mechanically supported by an underlying winding of the coil (Col 4, Ln 1-60; Fig. 1).
Regarding claim 3, US’870 discloses the polymer film is provided in the form of a second coil and continuously laminated onto the metal strip (Col 4, Ln 1-60; Fig. 1).
Regarding claims 5-6, US’870 discloses that the polymer film is plastic that is precoated with an adhesive (Col 4, Ln 1-60), which meets the limitations recited in claims 5-6.
 Regarding claims 15-16, US’870 discloses that the polymer film is polyimide (Col 5, Ln 15-25), which meets the limitation recited in claim 16. US’870 is silent on dielectric strength. However, US’870 teaches that the polymer film is polyimide, the same material as recited in claim 16, one of ordinary skill in the art would expect that the polyimide film disclosed by US’870 to meet the dielectric strength as recited in claim 15.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US’870 (US 7,629,870, hereinafter “US’870”).
Regarding claim 4, US’870 discloses that the metal strip is covered with a polymer coating layer (Col 3, Ln 65 to Col 4, Ln 22). It would be obvious to one of ordinary skill in the art to align the central line of the metal strip to the central line of the 
Regarding claim 9, US’870 discloses that the polymer film is joined together with the metal strip by applying pressure (Col 4, Ln 7-12). Using a spring-loaded downholder or a soft brush to apply pressure during lamination is well-known to one of ordinary skill in the art. Thus, claim 9 is obvious over US’870.
Regarding claim 14, US’870 discloses that the metal strip has a thickness of 20 µm and the plastic film is precoated with adhesive and the adhesive having a layer thickness of 1-50 µm (Col 6, Ln 1-42), which overlaps the recited thickness in the instant claim and thus claim 14 is obvious over US’870. See MPEP 2144.05 I. 
Regarding claim 19, US’870 discloses the metal strip has a thickness of 20 µm and the polymer layer has thickness of 1-50 µm (Col 3, Ln 41-45; Col 7, Ln 45-55), which overlaps the recited thickness in claim 19 and therefore a prima facie case has been established. See MPEP 2144.05 I. US’870 is silent on filling factor. However, US’870 teaches that the metal strip thickness and the polymer film thickness that meets the recited thickness in claim 19, one of ordinary skill in the art would expect that the magnetic core of US’870 to meet the filing factor as recited in claim 19.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

.
Allowable Subject Matter
Claims 7-8, 11-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733